Exhibit 10.7 (b)

HORACE MANN EDUCATORS CORPORATION

2010 Comprehensive Executive Compensation Plan

(Non-Section 16)

Specimen Incentive Stock Option Agreement

This Incentive Stock Option Agreement, consisting of this page containing
designations and the Incentive Stock Option Terms and Conditions attached hereto
or delivered concurrently herewith, (the “Agreement”) evidences the grant by
HORACE MANN EDUCATORS CORPORATION, a Delaware corporation (the “Company”), to
you of an incentive stock option (the “Option”) to purchase shares of Common
Stock, par value $.001 per share if the Company under the 2010 Comprehensive
Executive Compensation Plan (“Plan”).

Designations:

 

Grantee:         (“Employee” or “you”)    Grant Date:         (“Grant Date”)   
Number of shares of Stock for which the Option is granted:         shares
Exercise Price:         per share (“Exercise Price”)    Expiration Date:   
                                          , provided you remain continuously
employed by the Company, except as otherwise provided herein. Vesting Schedule:
  

(Numbers shall be rounded up or down to the nearest whole share.)

 

The Option shall vest and become nonforfeitable on the following Vesting Dates:
   %age
becoming
vested   Cumulative
%age
vested

Prior to first anniversary of Grant Date

   0%   0%

First anniversary of Grant Date

   25%   25%

Second Anniversary of Grant Date

   25%   50%

Third Anniversary of Grant Date

   25%   75%

Fourth Anniversary of Grant Date

   25%   100%

Except as otherwise provided in this Agreement, if you have a termination of
service prior to the Vesting Date for any reason, the unvested portion of the
Option shall be forfeited immediately. If the portion of this Option and the
portion of any previously granted incentive stock option which vest in any one
year have an aggregate exercise price in excess of $100,000, the portion of this
Option becoming vested whose exercise price exceeds that $100,000 limit will not
qualify as an incentive stock option but will be treated as a vested
non-qualified stock option.

 

              HORACE MANN EDUCATORS CORPORATION             By:          

Date:                                                         

 

      Title:                                                     
                                       

Attachment: Incentive Stock Option Terms and Conditions. Effective 3/1/11



--------------------------------------------------------------------------------

HORACE MANN EDUCATORS CORPORATION

2010 Comprehensive Executive Compensation Plan

INCENTIVE STOCK OPTION

(Non-Section 16)

TERMS AND CONDITIONS

The following Terms and Conditions apply to the Option granted to Employee by
the Company under the Plan as specified in the Incentive Stock Option Agreement
of which these Terms and Conditions form a part. Certain specific terms of the
Option, including the number of shares purchasable, the Grant Date, the vesting
schedule, the Expiration Date, and Exercise Price, are set forth on the
designations page of this Agreement.

1. General.    By accepting the grant of the Option, Employee agrees to be bound
by all of the terms and provisions of this Agreement and the Plan (as presently
in effect or later amended), which are incorporated herein by reference, the
rules and regulations under the Plan adopted from time to time, and any
interpretations, decisions and determinations the Compensation Committee of the
Company’s Board of Directors (the “Committee”) may make from time to time. Terms
used in this Agreement but not defined herein shall have the same meanings as in
the Plan. If there is any conflict between the provisions of this Agreement and
mandatory provisions of the Plan, the provisions of the Plan govern.

The Option is an incentive stock option as defined under Section 422 of the
Internal Revenue Code of 1986, as amended, to the maximum extent possible, and
to the extent the Option does not qualify as an incentive stock option, it is a
non-qualified stock option.

2. Right to Exercise Option.    Employee may exercise the Option only after the
time and to the extent the Option has become vested and exercisable and prior to
the Expiration Date or other termination or forfeiture of the Option.

3. Method of Exercise.    To exercise the Option, Employee must (a) give written
notice to the Vice President, Shared Services: HR Financial Services or other
designee of the Company, which notice shall specifically refer to this
Agreement, state the number of shares of Stock as to which the Option is being
exercised, state whether the Employee wishes the shares of Stock to be in his or
her name or jointly in the names of the Employee and the Employee’s spouse (and
if so, the spouse’s name), and be signed by Employee, and (b) pay in full to the
Company the Exercise Price of the Option for the number of Shares being
purchased either (i) in cash (including by check), payable in United States
dollars, (ii), by delivery of a number of whole Shares already owned by Employee
having a fair market value, determined as of the date the Option is exercised,
equal to (but not in excess of) all or the part of the aggregate Exercise Price
being paid in this way, or (iii) in any other manner then permitted by the
Committee. The value of any fractional share shall be paid in cash. Once
Employee gives notice of exercise, such notice may not be revoked. When Employee
exercises the Option, or part thereof, the Company will transfer shares of Stock
(or make a non-certificated credit) to Employee’s brokerage account at a
designated securities brokerage firm or otherwise deliver shares of Stock to
Employee. No Employee or Beneficiary shall have at any time any rights with
respect to shares of Stock covered by the Option prior to the valid exercise and
full payment for the shares, and no

 

1



--------------------------------------------------------------------------------

adjustment shall be made for dividends or other rights for which the record date
is prior to such valid exercise and payment.

 

4.

Termination of Service or Change in Control Prior to the Expiration Date of the
Option.

(a) Termination of Service in General.    Except as otherwise provided in this
paragraph 4, if the Employee has a termination of service for any reason prior
to the Option Expiration Date, the Option, whether or not vested, shall
immediately terminate and shall not thereafter be exercisable, and any unvested
portion of the Option shall be forfeited.

(b) Death.    In the event of Employee’s termination of service due to death
prior to the Expiration Date, the Option, to the extent then outstanding, will
immediately vest and become nonforfeitable (to the extent not already vested)
and shall be immediately exercisable in full by Employee’s Beneficiary. The
Option will remain exercisable until the earlier of the Expiration Date of the
Option or the second anniversary of the Employee’s death.

(c) Disability.    In the event of Employee’s termination of service due to
Disability (as defined below), the Option, to the extent then outstanding, will
immediately vest and become nonforfeitable (to the extent not already vested)
and shall be immediately exercisable in full by Employee. The Option and will
remain exercisable until the Expiration Date. (Note: If the Option is exercised
more than one year after termination due to Disability, it will not qualify as
an incentive stock option. Also, certain Disabilities (as defined below) may not
qualify as a “disability” under incentive stock option tax rules, so that if the
Option is exercised more than three months after termination of service due to a
non-qualifying Disability, it will not qualify as an incentive stock option.)

(d) Retirement.    In the event of Employee’s termination of service due to
Retirement (as defined below), the Option, to the extent then vested and
outstanding or becoming vested as provided below, will remain exercisable
(unless sooner exercised or terminated) until the Expiration Date. Upon the
Employee’s termination of service due to Retirement, a portion of the unvested
Option shall become vested immediately, such portion determined by
(a) multiplying the number of Options granted (as shown on the designations
page) by a fraction, the numerator of which is the number of months elapsed
since the Grant Date (for example, if the Grant Date is March 15, one month
elapses as of the 14th of each subsequent month) and the denominator of which is
48, and (b) subtracting the number of Options that became vested prior to the
Employee’s Retirement. (Note: To the extent the Option is exercised more than
three months after termination of service due to Retirement, it will not qualify
as an incentive stock option.)

(e) Change in Control.    If a Change in Control occurs prior to the Expiration
Date of the Option and prior to or coincident with the date of Employee’s
termination of service, then unless the Committee provides otherwise in the
exercise of its discretion, the following terms shall apply:

(i) If the acquiring company assumes the Options (as determined in the
discretion of the Committee), and if Employee is involuntarily terminated by the
employer other than for Cause, death or Disability on or prior to the first
anniversary of the Change in Control, then

 

2



--------------------------------------------------------------------------------

to the extent outstanding, the Option will vest, become nonforfeitable, and
remain exercisable (unless sooner exercised) until the Expiration Date. (Note:
To the extent the Option is exercised more than three months after termination
of service, it will not qualify as an incentive stock option.)

(ii) If the acquiring company does not assume the Options, then upon the Change
in Control (whether Employee is terminated or not), to the extent outstanding,
the Option will vest and become nonforfeitable (to the extent not previously
vested) and become immediately exercisable in full and remain exercisable
(unless sooner exercised) until the Expiration Date.

(f) Certain Definitions.     The following definitions apply for purposes of
this Agreement:

(i) “Disability” means a disability entitling the Employee to long-term
disability benefits under the Company’s long-term disability policy applicable
to the Employee (or which would be applicable if Employee were covered by the
policy) as in effect at the date of Employee’s Termination of Employment.

(ii) “Retirement” means termination of service with the Company and its
subsidiaries (other than a termination by the Company for Cause) after attaining
the earlier of (A) age 65 with 5 years of service or (B) age 55 with 10 years of
service.

5.      Employee Representations and Warranties.    Employee acknowledges
receipt of a form of S-8 prospectus in connection with the Option. As a
condition to the exercise of the Option, the Company may require Employee to
make any representation or warranty to the Company as may be determined by the
Committee or by counsel to the Company to be appropriate or required by law or
regulation.

6.      Nontransferability and Other Limitations.    Employee may not transfer
the Option or any rights thereunder to any third party other than by will or the
laws of descent and distribution, and, during Employee’s lifetime, only Employee
or his or her duly appointed guardian or legal representative may exercise the
Option. Notwithstanding the foregoing, Employee may designate a Beneficiary to
exercise the Option after Employee’s death, and Employee may transfer any
portion of the Option that is not an incentive stock option to a Permitted
Transferee during Employee’s lifetime, provided such transfer is not for value,
subject to the applicable terms and conditions set forth in Section 12.03 of the
Plan. Additional events could result in forfeiture of loss of the Option. Sales
of shares of Stock will be subject to any Company policy regulating trading by
Employees.

 

7.

Miscellaneous.

(a) Binding Agreement; Written Amendments.    This Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties. This
Agreement and the Plan constitute the entire agreement between the parties with
respect to the Option, and supersede any prior agreements or understandings with
respect to the Option. No amendment or alteration of this Agreement which may
impose any additional obligation upon the Company shall be valid unless
expressed in a written instrument duly executed in the name of the

 

3



--------------------------------------------------------------------------------

Company, and no amendment, alteration, suspension or termination of this
Agreement which materially impairs the rights of Employee with respect to the
Option shall be valid unless expressed in a written instrument executed by
Employee. Any amendment, alteration, suspension or termination required by law
or the terms of any Agreement to which the Company is a party, or necessary to
preserve or improve the tax status of the Option for the Employee shall be
deemed not to materially impair the rights of the Employee with respect to the
Option.

(b) Adjustments; No Dividend Equivalents.    The number and/or type of shares of
Stock and or the Option Exercise Price shall be appropriately adjusted in order
to prevent dilution or enlargement of Employee’s rights or economic benefits
with respect to the Option or to reflect any changes in the number or type of
outstanding shares of Stock resulting from an event described in Section 12.05
of the Plan, as the Committee shall determine. Dividend Equivalents shall not be
credited to the Option.

(c) No Promise of Continued Employment.    The Option and the granting thereof
shall not constitute or be evidence of any agreement or understanding, express
or implied, that Employee has a right to continue as an officer or employee of
the Company for any period of time, or at any particular rate of compensation.

(d) Governing Law.    The validity, construction, and effect of this agreement
shall be determined in accordance with the laws (including those governing
contracts) of the state of Delaware, without giving effect to principles of
conflicts of laws, and in accordance with applicable federal law.

(e) Mandatory Tax Withholding.    Unless otherwise determined by the Committee,
if and at the time the Option becomes subject to tax, the Company will withhold
from any shares deliverable in settlement of the Options a number of whole
shares of Stock having a value nearest to, but not exceeding, the amount of
income and employment taxes required to be withheld under applicable laws and
regulations, and pay the amount of such withholding taxes in cash to the
appropriate taxing authorities. Employee will be responsible for any withholding
taxes not satisfied by means of such mandatory withholding and for all taxes in
excess of such withholding taxes that may be due with respect to the Option on
exercise or otherwise. Employee will be responsible for any withholding taxes
not satisfied by means of such mandatory withholding and for all taxes in excess
of such withholding taxes that may be due with respect to the Option upon
exercise or otherwise.

(f) Notices.    Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the Vice
President, Shared Services: HR Financial Services, and any notice to the
Employee shall be addressed to the Employee at Employee’s address as then
appearing in the records of the Company.

(g) No Shareholder Rights.    Employee and any Beneficiary or Permitted
Transferee shall not have any rights with respect to Stock (including voting
rights) covered by this Agreement prior to the exercise of the Option and
delivery of the shares of Stock in accordance with such exercise.

 

4



--------------------------------------------------------------------------------

Effective 3/1/11

 

5